Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Jespersen on 2 June 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1 and 6 are cancelled.
Claim 8 is rejoined.
Claims 5 and 30-36 are amended as follows:
5.    (Currently Amended) The composition of claim 7[[1]], wherein the silica nanoparticle is partially derivatized with 1H, 1H, 2H, 2H-perfluorooctyltriethoxysilane covalently bonded on the surface.
30.    (Currently Amended) The composition of claim 7[[1]], wherein the contact angle θ is 90° to 120°.
31.    (Currently Amended) The composition of claim 7[[1]], wherein the contact angle θ is 100° to 110°.
7[[1]], wherein the fluorinated or partially fluorinated alkyl groups comprise a partially fluorinated or perfluorinated alkyl-silane covalently bonded on the surface of the silica nanoparticle.
33.    (Currently Amended) The composition of claim 7[[1]], wherein the fluorinated or partially fluorinated alkyl groups comprise 10 to 20 carbon atoms per alkyl group.
34.    (Currently Amended) The composition of claim 7[[1]], wherein the fluorinated or partially fluorinated alkyl groups are substituted with 10 or more fluorine atoms per alkyl group.
35.    (Currently Amended) The composition of claim 7[[1]], wherein at least 70% of all silica nanoparticles in the composition have a contact angle θ of 90° to 135°.
36.    (Currently Amended) The composition of claim 7[[1]], wherein at least 90% of all silica nanoparticles in the composition have a contact angle θ of 90° to 135°.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in the Response of 11 June 2020 that it would not have been obvious to combine the teachings of White regarding fluorinated silica nanoparticles for use in paints/coatings with those of Derda regarding use of surfactants to stabilize microfluidic droplets have been found persuasive.  
The closest prior art is represented by Zhang et al., Analytical chemistry 84.22 (2012): 9920-9927, which teaches silica nanoparticles derivatized with 1H, 1H, 2H, 2H-perfluorooctyltriethoxysilane in a fluorinated solvent (p. 9921, under Surface Modification and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5, 7, 8, 10-12 and 30-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657